Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 1/25/2021, in which, claims 1-20 are pending. Claims 1, 9, and 15 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 1/25/2021 are accepted.

Specification
The disclosure filed on 1/25/2021 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 9, and 15 is/are directed to a method and system (apparatus). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to method/system for receiving, by a server from a user device, a plurality of representations of a plurality of foreign identifiers, wherein the plurality of representations comprises a first representation of a first foreign identifier; comparing the first representation of the first foreign identifier to one or more entries of a database to determine whether the first representation of the first foreign identifier matches any of the one or more entries; and sending, by the server to the user device and based on a determination that the first representation of the first foreign identifier matches one of the one or more entries, an indication that the first representation of the first foreign identifier matches a first entry of the one or more entries – falls into one of the four statutory categories (i.e., method and system). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case are claim(s) is/are directed to system and method for receiving, by a server from a user device, a plurality of representations of a plurality of foreign identifiers, wherein the plurality of representations comprises a first representation of a first foreign identifier; comparing the first representation of the first foreign identifier to one or more entries of a database to determine whether the first representation of the first foreign identifier matches any of the one or more entries; and sending, by the server to the user device and based on a determination that the first representation of the first foreign identifier matches one of the one or more entries, an indication that the first representation of the first foreign identifier matches a first entry of the one or more entries. 
As such, the abstract idea is mental processes such as an observation or evaluation performed manually/mentally as defined by the claimed steps of receiving and collecting data, comparing data, and sending the result of the comparison. As such, the claims fall under at least the category of “an idea of itself” and “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being collected, compared, and transmitted which was ruled abstract in: 
         a. Collecting and comparing known information (Classen); 
         b. Comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC); 
         c. Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); 
         d. Data recognition and storage (Content Extraction);
         e. Obtaining and comparing intangible data (Cybersource); 
         f. Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group);
         g. Organizing and manipulating information through mathematical correlations (Digitech);
         h. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) 
         i. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

Furthermore, the invention is nothing more than collecting and comparing information to determine a result of the comparison as described in the claims that can be performed manually/mentally. The steps are similar to concepts and ideas that have been identified as abstract (i.e., observations, evaluations performed mentally) by the courts. For example, collecting and comparing known information (Classen); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec); Obtaining and comparing intangible data (Cybersource); Storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am). While the specific facts of the case differ from these cases, the claims are still directed to collecting and analyzing data to make an observation i.e., mental process. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to generate a number.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of mental processes such as an observation or evaluation performed manually/mentally (i.e., receiving and collecting data, comparing data, and sending the result of the comparison). Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claim(s) is/are directed to system and method for receiving and collecting data, comparing data, and sending the result of the comparison, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic computer processor or machine is used to perform the claimed invention (¶19); note also cited art of record also discloses processors; devices, programs (see, e.g., Hutson: Fig. 1, ¶8). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the abstract idea without integrating the model into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080065878 A1 (hereinafter ‘Hutson’) in view of US 20040025057 A1 (hereinafter ‘Cook’) in view of US 20020111993 A1 (hereinafter ‘Reed’).

As regards claim 1, Hutson (US 20080065878 A1) discloses: A method comprising: receiving, by a server from a user device, a plurality of representations of a plurality of foreign identifiers, wherein the plurality of representations comprises a first representation of a first foreign identifier; (Huston, ¶8, ¶32-¶33; plurality of recipient identifiers i.e., foreign identifier, and plurality of hash values i.e., first representation)
However Hutson does not but in analogous art Cook (US 20040025057 A1) teaches: comparing the first representation of the first foreign identifier to one or more entries of a database to determine whether the first representation of the first foreign identifier matches any of the one or more entries; and (Cook: ¶93-¶94 and ¶55, the key server stores public keys that corresponds with the hash email address in a key list; once the hash email address is received the key server will validate and locate the hash email address in the key list)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutson with the teachings of Cook to use a hashed user ID information to retrieve a user profile to provide the advantage keeping the email address of the recipients and senders secure. 
However, Hutson does not but in analogous art, Reed (US 20020111993 A1) teaches: sending, by the server to the user device and based on a determination that the first representation of the first foreign identifier matches one of the one or more entries, an indication that the first representation of the first foreign identifier matches a first entry of the one or more entries. (Reed: Fig. 1, 3, ¶68-¶85, i.e., server receiving plurality of identifiers from a client, comparing hashes of the IDs and responding back to the client with a verification results)
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify Hutson to include a verification response from a server to a client wherein the response indicating a verification result as taught by Reed with the motivation to verify digital content at a server.

Claims 9 and 15 recite substantially the same features recited in claim 1 above and are rejected based on the aforementioned rationale discussed in the rejection of the claim.
 
As regards claim 2, Hutson et al combination discloses the method of claim 1, wherein the first foreign identifier is associated with a contact in an address book of the user device. (Hutson: ¶23-¶25, i.e., i.e., the email addresses in MS outlook etc)

Claims 10 and 16 recite substantially the same features recited in claim 2 above and are rejected based on the aforementioned rationale discussed in the rejection of the claim.

As regards claim 3, Hutson et al combination discloses the method of claim 2, wherein the first foreign identifier comprises at least one of: a phone number; an email address; a social network identifier; or a username. (Hutson: ¶23-¶25)

Claims 11 and 17 recite substantially the same features recited in claim 3 above and are rejected based on the aforementioned rationale discussed in the rejection of the claim.

As regards claim 4, Hutson et al combination discloses the method of claim 1, wherein the first representation of the first foreign identifier comprises a hash value of the first foreign identifier. (Huston, ¶8, ¶32-¶33; plurality of recipient identifiers i.e., foreign identifier, and plurality of hash values i.e., first representation)

As regards claim 5, Hutson et al combination discloses the method of claim 1, comprising: receiving, by the server from the user device, one or more second representations corresponding to one or more second foreign identifiers; and (Huston, ¶8, ¶32-¶33; plurality of recipient identifiers i.e., foreign identifier, and plurality of hash values i.e., first representation) storing the one or more second representations corresponding to the one or more second foreign identifiers in the database to allow one or more second user devices to discover an account associated with the user device. (Hutson: ¶8, ¶26, ¶33. See also, Cook: ¶93-¶94 ¶55; the sender sends the hash email address in the message request; the key server stores public keys that corresponds with the hash email address in a key list; once the hash email address is received the key server will validate and locate the hash email address in the key list)

Claims 12 and 18 recite substantially the same features recited in claim 5 above and are rejected based on the aforementioned rationale discussed in the rejection of the claim.

As regards claim 6, Hutson et al combination discloses the method of claim 5, wherein the one or more second foreign identifiers comprise at least one of: a phone number associated with the user device; an email address associated with a user of the user device; a social network identifier associated with the user of the user device; or a username associated with the user of the user device. (Hutson: ¶23-¶25, i.e., i.e., the email addresses in MS outlook etc)

Claim(s) 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson in view of Cook in view of Reed in view of US 20070192464 A1 (hereinafter ‘Tullberg’).

As regards claim 7, Hutson et al combination discloses the method of claim 1. Hutson et al do not but in analogous art, Tullberg teaches wherein the indication further comprises a hashed representation of a native identifier that allows the user device to address an encrypted communication to a second user device. (Tullberg: ¶13; after the control server determines the address and sent it to the monitoring device, the monitoring device sends a message to the service server based on the received address)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutson et al with the teachings of Tullberg to receive an address to send a message to provide the advantage of sending a message to an identified destination.

Claims 13 and 19 recite substantially the same features recited in claim 7 above and are rejected based on the aforementioned rationale discussed in the rejection of the claim.

Claim(s) 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson in view of Cook in view of Reed in view of US 20080102819 A (hereinafter ‘Beng’).

As regards claim 8, Hutson et al combination discloses the method of claim 1, further comprising: receiving, by the server from the user device, a second plurality of representations of a second plurality of foreign identifiers; (Huston, ¶8, ¶32-¶33; plurality of recipient identifiers i.e., foreign identifier, and plurality of hash values i.e., first representations)
comparing the second plurality of representations of the second plurality of foreign identifiers to one or more entries of the database to determine whether the one or more of the second plurality of representations of the second plurality of foreign identifiers matches any of the one or more entries; and (Cook: ¶93-¶94 and ¶55, the key server stores public keys that corresponds with the hash email address in a key list; once the hash email address is received the key server will validate and locate the hash email address in the key list)
sending, by the server to the user device and based on a determination that none of the second plurality of representations of the second plurality of foreign identifiers match any of the one or more entries, a second indication (Reed: Fig. 1, 3, ¶68-¶85, i.e., server receiving plurality of identifiers from a client, comparing hashes of the IDs and responding back to the client with a verification results)
However Hutson et al do not but in analogous art, Beng (US 20080102819 A) teaches: that no contacts are associated with the second plurality of foreign identifiers. (Beng: Figs. 3-4, ¶13-¶16, i.e., verification result indicating no contact information found)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hutson et al to include providing a verification failure message as taught by Beng with the motivation to provide correct contact information (Beng: ¶3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432